DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments, Remarks
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.
In response to Applicant’s remark that “Applicant has amended figs 10 and 13 (fully supported by the specification and therefore not introducing new matter), the examiner respectfully notes that:
As discussed in the September 3, 2021 interview, the “a cam and follower mechanism, wherein when the cam and follower mechanism is engaged the photocatalytic filter is biased to compress against a gasket1” is not shown in the drawings.
The examiner respectfully notes that the subject matter that is not supported in the drawings is the “cam and follower mechanism is engaged the photocatalytic filter is biased to compress against a gasket”.

Information Disclosure Statement
The information disclosure statement filed June 6, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.
Specifically, an explanation of the relevance of a Formwork for road Braille formation, as it applies to a fluid filtration system, is requested.
It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 5: 150, 180’.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC §112(a)
 The following is a quotation of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 18 and 20 rejected under 35 U.S.C. §112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In re Claims 1 and 18, the limitation “wherein the power supply is configured to release less than a threshold concentration of volatile compounds from the power supply” is objected to, as it is not the power supply that affects VOC emission but a housing in which the power supply is located.  Disclosure of a means to affect VOC emissions  is limited to:
“the power supply is arranged proximal the inlet (eg so that any VOCs released from the power supply can be filtered by the filters)” [0063]
“environmentally isolating (e.g., fluidly isolating) the power supply can prevent (and/or minimize such as reduce to below a target threshold) the release of VOCs produced during manufacture and/or operation of the power supply (e.g., due to outgassing) from entering the environment 
In a first variant, the power supply housing can fluidly seal the power supply from the housing interior (e.g., the lumen). 
In a second variant, the power supply housing can fluidly seal the power supply environment from the outside environment.
 However, the power supply housing can fluidly seal the power supply (and/or its associated environment) from any suitable environment. [0064]
Accordingly, it is not “the power supply configured to release less than a threshold quantity”.  Rather it is a power supply housing, that may be configured to effect the release of VOCs.

In re Claim 20, adequate written description has not been provided for the limitation “fluid expelled from the outlet into an environment proximal the housing does not perturb an air curtain, wherein the air curtain is proximal the housing within the environment”.  Disclosure is not found for relative positions of an air curtain and the system, and how “proximal the housing” is determined, and where the zone proximal the housing ends and “the environment” begins.
Respectfully, paragraph [0037] discloses:
Fluid expelled from the outlet preferably does not substantially disturb (e.g. 
change fluid currents by less than a threshold amount;
changes fluid flow speed by less than 1%, 2%, 5%, 10%, 20%, etc. compared to when the system is shut down; 
changes fluid direction by less than 1°, 2°, 5°, 10°, 20°, etc. relative to when the system is shut down; 
changes the fluid turbulence by less than 1%, 2%, 5%, 10%, 20%, etc. compared to when the system is shut down; etc.) 

If the claimed system is operating within an environment, it will inherently disturb fluid flow in the environment.  Although not claimed, it is unclear how it is possible for a “fluid expelled from the outlet preferably does not substantially disturb the fluid flow in the environment proximal the system, but can disturb the fluid flow in the environment” [0037].

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 13 and 16 are rejected under 35 U.S.C. §102(a)(1) as being unpatentable over Okamoto et al (US 2008/0050288).
In re Claim 2, Okamoto et al discloses an air filtration system figs 1 – 3: (1) [0108] comprising: 
a housing (10) defining an air purification volume (11); 
a prefilter (31/314) [0117, 0018] within the air purification volume, the prefilter comprising photocatalytic material (314) [0018, 0183];
a photocatalytic filter (34) within the air purification volume downstream of the prefilter along an airflow pathway (as seen in fig 2)
a plurality of light strips (35) arranged within the air purification volume, each light strip comprising a light source arranged on a side of the light strip proximal the photocatalytic filter; and
an impeller module (22) coupled to the housing and configured to urge air along the airflow pathway [0112]; 
wherein an irradiance of optical energy at the photocatalytic material of the prefilter is less than a threshold irradiance [0183].
“When indoor light is projected onto net portion 310, the photocatalytic activity of the photocatalyst is activated.  That is, it is possible to remove viruses, fungi or bacteria without preparing a special light source” [0183].
As Okamoto et al teaches that normal indoor light is used – and not special lamps (light strips) – this has been understood to disclose wherein “an irradiance …is less than a threshold irradiance”.
In re Claim 13, Okamoto et al discloses wherein the plurality of light sources (fig 2: (35)) is arranged between the prefilter (31/314) and the photocatalytic filter (34).
In re Claim 16, Okamoto et al discloses wherein the prefilter comprises a sorbent coating (“activated carbon, zeolite and apatite” [0010]) configured to sorb organic compounds.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claim 1 is rejected under 35 U.S.C. §103 as being unpatentable over Bourne et al (US 2010/0003164) in view of Urata et al (JP 2016-084946).
In re Claim 1, Bourne et al discloses an air filtration system (FIGS 16A – 16B) [0309 - 03022] comprising:
a housing (1601) defining:
an air purification volume (1610); 
an inlet (1603) comprising a first opening proximal a first end of the housing, wherein the inlet is arranged along a first broad face (annotated below) of the housing; 
an outlet (1605) comprising a second opening proximal a second end of the housing, wherein the outlet is arranged along the first broad face of the housing; and 
an airflow pathway (indicated by flow arrow) between the inlet and the outlet, through the air purification volume; 
[AltContent: textbox (First broad face – )][AltContent: arrow]
    PNG
    media_image1.png
    795
    441
    media_image1.png
    Greyscale

a prefilter (1618, 1619) [0315] retained within the air purification volume; 
a photocatalytic filter (1615) [0314] within the air purification volume downstream of the prefilter along the airflow pathway, the photocatalytic filter comprising a photocatalytic material (Titanium dioxide (TiO2) layer) [0347, 0349, 0350]
Please note that assembly (1617) comprises an ozone production zone (1615) and a destruction zone (1616) [0314], the ozone production zone comprises a titanium dioxide layer [0270].
Please note that photocatalytic filter (1615) is also part of an embodiment disclosed in figures 20A, 20B.  Although the teaching of device (2020) has not been relied upon, inasmuch as device (2020) comprises photocatalytic filter (1617), mapping to the pertinent paragraphs are to provide discussion of the (1617) structure only.  
a plurality of light strips (“tubes” [0146, 0155]) within the air purification volume, each light strip comprising an ultraviolet light source configured to directly illuminate the photocatalytic filter during operation, wherein the strips are separated from one another by a gap (as seen in figs 16A, 16B), wherein the airflow pathway (“UV tubes are …normal to the direction of airflow” [0161]) intersects the gap; 
an impeller module (1602) coupled to the housing and configured to urge air along the airflow pathway [0309]; and 
a power supply (1606) mounted within the housing [0319], proximal the inlet, wherein the power supply is arranged along the first broad face of the housing [0247], [0317], and
Unit 1601 in this embodiment includes a central logic unit 1606… Unit 1601 also includes, in this embodiment, a performance monitoring interface and a power supply to which separate devices are able to connect [0310].
“(D)evice 1610 is coupled to central logic 1606 for the purpose of obtaining a supply of power and for the purpose of monitoring operational characteristics of unit 1601. In relation to monitoring, device 1610 is responsive to airflow and other performance characteristics of unit 1601 for varying the power supplied to tubes 1613 and 1614 to provide appropriate ozone production and destruction 
“In some embodiments instructions (fig 3: (310)) are particularly adapted to provide for efficient power consumption by unit 101. For example, the analysis of measurements made by sensors 302 or 303 provides an indication of the extent to which air processing is required, and the power level of components within device 101 are varied to provide an adequate level of processing based on this analysis. For example, if odors measured upstream are found to fall within acceptable levels, the UV sources in chambers 106 and 107 are temporarily deactivated.” [0072, 0239, 0247, 0390, 0392].
downstream air is monitored (via fig 20A: (2020)) to maintain less than a threshold concentration of contaminants [0342].
Bourne et al may be construed as lacking wherein the power supply is arranged along a second broad face of the housing opposing the first broad face; please note that Bourne et al discloses a modular system:
wherein figures 16A and 16B are “schematic side views” [0197, 0198], and
wherein frame (fig 12D: (1214)) provides terminals that, upon the mounting of a module to the frame, come into electrical contact with complementary terminals on that module thereby to provide power to the mounted module and allow operation of components such as UV tubes. [0266]]
Should it be construed that Bourne et al may lacks wherein the power supply is arranged along a second broad face of the housing opposing the first broad face, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bourne et al, such that the power supply is arranged along a second broad face of the housing opposing the first broad face, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, specification paragraph [0063], Applicant has not disclosed any criticality for the claimed limitations. 
Bourne et al is silent as to whether the power supply is configured to release less than a threshold of volatile compounds from the power supply.  However, the technique of isolating an element of an air handling system that may produce toxins is known in the art.  Provided as evidence is Urata et al.
Urata teaches an indoor unit (fig 1: (1)) for cooling a space, the indoor unit comprising: 
an air inlet (2), and a supply air outlet (4) through which air is blown out into the space to be air-conditioned [0018]; 
a cooling supply (fig 2: (8 – 10, 13 – 15)) comprising a refrigerant piping [0021, 0023],
a housing (fig 3: (18)) [0020, 0028, 0029, 0031, 0034], the housing enclosing welded portions of the refrigerant piping, such that:
portions of the cooling system that may leak are separated from the air passage supplied by a blower [0028, 0031];
if there should be a leakage, it is detected by a sensor (20) and the refrigerant is contained in the housing (18) [0023, 0032];
thereby preventing ozone destruction [0019] and potentially fatal accidents such as fire and explosion [0033 – 0034].

    PNG
    media_image2.png
    587
    561
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bourne et al, as taught by Urata et al, such that portions of the system that may release detrimental compounds are isolated in a housing, for the benefit of reducing fatal accidents that may occur during normal system operation.
It is respectfully noted that, while Urata et al teaches isolating any possible refrigerant “off-gassing”, and not a power source off-gassing, Urata et al teaches an analogous technique of isolating a portion of a system such that toxic elements from entering supply air stream.
The proposed system would yield wherein the power supply is configured (isolated in a housing) to release less than a threshold of volatile compounds from the power supply.

Claims 2, 4 and 6 are rejected under 35 U.S.C. §103 as being unpatentable over Bourne et al (US 2010/0003164), in view of Okamoto et al (US 2008/0050288).
In re Claim 2, Bourne et al discloses an air filtration system (FIGS 16A – 16B) [0309 - 0322], (FIGS 8 – 8A) [0266, 0268 – 0271], comprising:
a housing (figs 16A, 16B: (1601)) defining an air purification volume (1610); 
a prefilter (figs 16A, 16B: (1618)) [0315] within the air purification volume;
a photocatalytic filter (ozone production zone (1615)) within the air purification volume (1610) downstream of the prefilter (1618) along an airflow pathway, the photocatalytic filter (1615) comprising a photocatalytic material,
 (figs 16A, 16B: “Other internal surfaces of device 1610 are optionally… catalytic surfaces2 to enhance ozone production” [0314 – 0315])
Titanium dioxide (TiO2) layer [0347, 0349, 0350], titanium dioxide is a photocatalytic material,
A photocatalytic process involves titanium dioxide [0349 - 0350].
a plurality of light strips (“tubes” [0146, 0155] (1612)) arranged within the air purification volume, each light strip comprising a light source (“UV”) configured arranged on a side of the light strip proximal the photocatalytic filter (1617) [0209], and
an impeller module (1602) coupled to the housing and configured to urge air along the airflow pathway [0309].
Bourne et al lacks wherein the prefilter (1618) comprises photocatalytic material, and accordingly lacks wherein an irradiance of optical energy at the photocatalytic material of the prefilter is less than a threshold irradiance.
Okamoto et al teaches a fluid filtration system (figure 2: (30)), comprising:
a pre-filter (31) [0118], a plasma ionization portion (32), a first photocatalytic filter (33), inverter lamps (35), and a second photocatalytic filter (34), wherein
a covering layer (fig 5: (314)) on a net portion (fig 4: (310)) of the pre-filter (31) holds a photocatalyst (fig 5: (312)) [0026, 0118 – 0120, 00183 – 0186] such that an irradiance of optical energy at the photocatalytic material of the prefilter is less than a threshold irradiance.
“When indoor light is projected onto net portion 310, the photocatalytic activity of the photocatalyst is activated.  That is, it is possible to remove viruses, fungi or bacteria without preparing a special light source” [0183].
As Okamoto et al teaches that normal indoor light is used – and not special lamps (light strips) – this has been understood to disclose wherein “an irradiance …is less than a threshold irradiance”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bourne et al, as taught by Okamoto et al, such that the prefilter comprises a photocatalytic material, reducing the generation of unpleasant odor or the occurrence of air contamination without the need of frequent replacement of a downstream photocatalytic filter [0181], thereby reducing system operating costs.
In re Claim 4, Bourne et al the photocatalytic filter ((1615); “surfaces of device 1610 are optionally… catalytic surfaces) [0314] is illuminated with at least the threshold irradiance:
“(T)he signal is indicative of a command to adjust one or more light emission characteristics of either or both of the first and second sources to reduce the risk of greater than a threshold level of ozone being provided [0069]
“(U)nit (fig 4: (101)) includes an ozone production chamber 106 having a first UV light source for emitting UV light at an ozone production …provided by a plurality of UV light tubes specially adapted…such that the air obtains a relatively constant exposure to ultraviolet radiation…Alternate tube configurations are used on other embodiments, and some examples are provided further below. [0209]
In re Claim 6, Bourne et al discloses wherein the light strips (1612) are arranged between the prefilter (1618) and the photocatalytic filter (1615), wherein the airflow pathway passes between the light strips (as illustrated in fig 16B).  

Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over Bourne et al (US 2010/0003164), in view of Okamoto et al (US 2008/0050288), further in view of Deshpande (US 7,160,506).
In re Claim 5, the proposed system has been discussed (in re Claim 4, above), but is silent as to wherein the threshold irradiance is approximately 50 Watts per squared meter.
Deshpande teaches a system for disinfecting air, wherein a maximum Aspergillus niger destruction occurred by using an irradiance of 50W/m2 with about 84vAC for 30 minutes (col 8, lns 44 – 64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold irradiance of the proposed system, as taught by Deshpande, such that the threshold irradiance is approximately 50 Watts per squared meter, for the benefit of providing efficient photocatalytic destruction. 

Claims 7 – 10, 15, 17, 19 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Arts et al (US 2004/0146437), in view of in view of Okamoto et al (US 2008/0050288).
In re Claim 7, Arts et al discloses a fluid filtration system (fig 8: (10)) comprising: 
a housing (14)3 defining: 
a lumen4 (filter case (36))
an inlet (28) comprising a first opening proximal a first end (24) of the housing; 
an outlet (30) comprising a second opening proximal a second end (26) of the housing; and 
a flow pathway (“A”) between the inlet and the outlet [0046], through the lumen; 
a photocatalytic filter (12) retained within the lumen of the housing, wherein the flow pathway intersects the photocatalytic filter, the photocatalytic filter comprising a photocatalytic material disposed on a substrate; 
“The filter 12 used in the embodiments of this invention does not require coating with photopromoted catalysts, although such catalysts may be used if desired.” [0052]
a plurality of light sources (50, 54) [0054] retained within the lumen and configured to illuminate the photocatalytic filter during operation, wherein light sources of the plurality of light sources are separated by a light source gap (as seen in fig 2), wherein the flow pathway passes through the light source gap; 
a prefilter (figs 1, 2: (60)) [0082] retained within the lumen upstream of the photocatalytic filter (12) relative to the flow pathway; wherein
the prefilter comprises an antibiological coating [0013]; wherein   
“The prefilter may provide filtration of gases, as well as biological … contaminants.”
an impeller module (32) coupled to the housing and arranged along the flow pathway upstream of the photocatalytic filter (as seen in fig 1).  
Arts et al lacks wherein an irradiance of optical energy at the antibiological coating is less than a threshold irradiance.  However, such a technique is known in the filtration arts.  Provided as evidence is Okamoto et al.
Okamoto et al teaches a fluid filtration system (figure 2: (30)), comprising:
a pre-filter (31) [0118], a plasma ionization portion (32), a first photocatalytic filter (33), inverter lamps (35), and a second photocatalytic filter (34), wherein
a covering layer (fig 5: (314)) on a net portion (fig 4: (310)) of the pre-filter (31) holds a photocatalyst (fig 5: (312)) [0026, 0118 – 0120, 00183 – 0186] such that an irradiance of optical energy at the photocatalytic material of the prefilter is less than a threshold irradiance.
“When indoor light is projected onto net portion 310, the photocatalytic activity of the photocatalyst is activated.  That is, it is possible to remove viruses, fungi or bacteria without preparing a special light source” [0183].
As Okamoto et al teaches that normal indoor light is used – and not special lamps (light strips) – this has been understood to disclose wherein “an irradiance …is less than a threshold irradiance”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bourne et al, as taught by Okamoto et al, such that an irradiance of optical energy at the antibiological coating is less than a threshold irradiance, thereby reducing system operating costs by eliminating the first costa and operating costs of a special light source.
In re Claim 8, Arts et al discloses wherein the photocatalytic filter (12) [0052] comprises an electrically conductive support material (fig 4: (41)) in electrical contact with the photocatalytic material.
“(S)urface (fig 4: (41)) of filter case (36)… is aluminum [0053].
As aluminum is an electrically conductive material, and supports filter (12), filter (12) having a “coating of with photopromoted catalysts”, it is understood that the support material is in electrical contact with the photopromoted catalysts.
In re Claim 9, Arts et al discloses wherein the housing (14) comprises a housing translation system (figs 1, 2: wheels. No element number provided, but an analog wheel is shown in figure 15: (130)).  
In re Claim 10, Arts et al discloses wherein the outlet (113) is fluidly connected to a negative pressure source (figs 13: (107)) [0100].
Claims 12 and 14 have been cancelled by Applicant.
In re Claim 15, Arts et al discloses wherein the antibiological coating comprises the photocatalytic material [0052]
“…coating with photopromoted catalysts, although such catalysts may be used if desired”.
In re Claim 17, Arts et al discloses further comprising a second plurality of light sources (figs 1, 2: (54)) arranged to illuminate the photocatalytic filter during operation, wherein the second plurality of light sources are arranged downstream of the photocatalytic filter relative to the flow pathway (as seen in fig 2).  
In re Claim 19
Arts et al discloses “an air inlet 28 and an air outlet 30 are defined in the housing 14, in this example in the front wall 24 and the back wall 26. The air inlet 28 and/or the air outlet 30 may be defined in other walls, instead.”
In re Claim 20, the system of Arts et al has been discussed (in re Claim 7, above), but is silent as to whether fluid expelled from the outlet (30) into an environment proximal the housing (14) does not perturb an air curtain wherein the air curtain is proximal the housing within the environment.
However, Arts et al discloses wherein the impeller module (32) “has multiple speeds”, and its operation is “separately controlled by switch or a dial (fig 3: (34))” [0046].  
It would have been obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to operate the system of Arts et al such that fluid expelled from the outlet (30) into an environment proximal the housing (14) does not perturb an air curtain wherein the air curtain is proximal the housing within the environment, since the applicant had not shown that the limitation is for a particular reason or solves a particular problem (paragraph [0028, 0034, 0037]), and the system of Arts et al would perform equally well in either fan speed configuration.
“Fluid expelled from the outlet preferably does not substantially disturb (….) the fluid flow in the environment proximal the system (e.g., the existing fluid flow within the environment), but can disturb the fluid flow in the environment.” [0037]
It is respectfully noted that as the system is in the environment, then paragraph [0037] discloses that the system can disturb the fluid flow proximal the system; a contradictory statement.

Claim 11 is are rejected under 35 U.S.C. §103 as being unpatentable over Arts et al (US 2004/0146437), in view of in view of Okamoto et al (US 2008/0050288) and further in view of Kool et al (US 6,245,229).
In re Claim 11, the system of Arts et al has been discussed (in re Claim 7, above), but lacks wherein the photocatalytic filter divides the lumen into an upper plenum and a lower plenum, wherein the photocatalytic filter is secured to the housing by a cam and follower mechanism, wherein when the cam 
Kool et al teaches a fluid filtration system (figs 3 – 10D) comprising a filter subsystem and a UV subsystem:
 wherein a filter (fig 5: (100) divides a lumen (60) into an upper plenum (fig 8c, proximal (110)) and a lower plenum (proximal (128)), 
wherein the filter (100) is secured to a housing (70) by a cam (182, 184, 186, 190) and follower mechanism (166, 170) is engaged (fig 4) the filter is biased to compress against a gasket 
“a unique filter closure and attachment mechanism …The closure releasably seals within the housing assembly…utilizing a mechanical advantage, preferably in the form of a pivoting handle which cams a pair of reciprocating lock blades into and out of engagement” (col 3, lns 39 – 50).
such that the flow pathway from the lower plenum to the upper plenum must pass through the filter (figs 6A – 6C) (col 6, lns 46 – 53; col 8, lns 15 – 31; col 15, lns 27 – 37).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Arts et al, as taught by Kool et al, such that the filter divides the lumen into an upper plenum and a lower plenum, wherein the filter is secured to the housing by a cam and follower mechanism, wherein when the cam and follower mechanism is engaged is engaged the photocatalytic filter is biased to compress a gasket such that  the flow pathway from the lower plenum to the upper plenum must pass through the filter, for the benefit of a providing a mechanism that makes it easier to remove or install the filter in the system (col 1, lns 29, 30; col 3, lns 39 – 42).
The proposed system would yield wherein the photocatalytic filter divides the lumen into an upper plenum and a lower plenum, wherein the photocatalytic filter is secured to the housing by a cam and follower mechanism, wherein when the cam and follower mechanism is engaged is engaged the photocatalytic filter is biased to compress a gasket such that the flow pathway from the lower plenum to the upper plenum must pass through the photocatalytic filter.  

Claim 18 is are rejected under 35 U.S.C. §103 as being unpatentable over Arts et al (US 2004/0146437), in view of in view of Okamoto et al (US 2008/0050288) and further in view of Urata et al (JP 2016-084946). .
In re Claim 18, the proposed system has been discussed (In re Claim 7, above) wherein Arts et al discloses further comprising a power supply (fig 7: at (73e)) configured to provide electrical power to the plurality of light sources (50, 54) and the impeller module (32), wherein the power supply is configured to operate the system such that less than a threshold quantity (OSHA accepted level of 0.1 ppm ozone) of volatile organic compounds is released [0076].
“Additionally, an ozone detector 57 may be provided on the unit 10 monitor ozone levels in the air. The ozone detector 57 may be supported on the exterior of the housing 14, proximate to the air inlet 28, for example. The ozone detector 57 may be coupled to a control circuit, discussed below with respect to FIG. 7 that turns off power to the ozone generator 54 if the ozone level exceeds a predetermined level.  If the unit 10 releases purified air and trace ozone in occupied areas, the preferred ozone level for shut off is the OSHA accepted level of 0.1 ppm ozone”. [0076]
Arts et al is silent as to whether the power supply is configured to release less than a threshold of volatile compounds from the power supply.  However, the technique of isolating an element of an air handling system that may produce toxins is known in the art.  Provided as evidence is Urata et al.
Urata et al teaches an indoor unit (fig 1: (1)) for cooling a space, the indoor unit comprising: 
an air inlet (2), and a supply air outlet (4) through which air is blown out into the space to be air-conditioned [0018]; 
a cooling supply (fig 2: (8 – 10, 13 – 15)) comprising a refrigerant piping [0021, 0023],
a housing (fig 3: (18)) [0020, 0028, 0029, 0031, 0034], the housing enclosing welded portions of the refrigerant piping, such that:
portions of the cooling system that may leak are separated from the air passage supplied by a blower [0028, 0031];
if there should be a leakage, it is detected by a sensor (20) and the refrigerant is contained in the housing (18) [0023, 0032];
thereby preventing ozone destruction [0019] and potentially fatal accidents such as fire and explosion [0033 – 0034].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Urata et al, such that portions of the system that may release detrimental compounds are isolated in a housing, for the benefit of reducing fatal accidents that may occur during normal system operation.
It is respectfully noted that, while Urata et al teaches isolating any possible refrigerant “off-gassing”, and not a power source off-gassing, Urata et al teaches an analogous technique of isolating a portion of a system such that toxic elements from entering supply air stream.
The proposed system would yield wherein the power supply is configured (isolated in a housing) to release less than a threshold of volatile compounds from the power supply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Art of particular significance includes Yi et al (US 10,039,852), who discloses a fluid filtration system (fig 4: (300)) comprising a first air purification unit (40) including a UV light source (410), sterilization UV LEDs (412), a collection filter (222), and a light reflecting structure (414) disposed to surround the sterilization UV LEDs (412); and a second air purification unit (50) comprising a second UV light source (510) including photocatalyst UV LEDs (512) and a photocatalyst filter (224). The second UV light source (510) can include a PCB (511) with the photocatalyst UV LEDs (512) arranged on the PCB (511), and a light reflecting structure (514) disposed to surround the photocatalyst UV LEDs (512). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Underlined font indicates claim amendment filed September 8, 2021.
        2 Please note that ozone production zone (1615) [0314] comprises a titanium dioxide layer [0270].
        3 Please refer to figures 1 and 2 for mapping the elements of fluid filtration system (10).
        4 Lumen: (n) an opening, passage or canal.  Oxford English Dictionary, Oxford University Press; copyright © 2021